DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Claim Objections	
	Applicant’s claim amendments have successfully overcome the previous claim objections; those objections are now withdrawn.
II.	Claim Rejections under 35 U.S.C. § 112
	Applicant’s claim amendments have successfully overcome the previous claim rejections under 35 U.S.C. § 112; those rejections are now withdrawn.

III.	Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments filed September 20, 2021 have been fully considered and are persuasive. Therefore, the previous grounds of rejection are overcome. However, after further search and consideration, new grounds of rejection are made in view of a newly discovered prior art reference.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 14 and 19 have been amended to recite that the first and second arms are connected to the treatment head at a first end of each arm via “a pivotable [first and second] connection[s],” but then go on to recite that the handle is coupled to the second ends of each arm also via those same “pivotable [first and second] connection[s]”. This amendment appears to be in error, as it is not in agreement with the structure shown in the drawings, and is not in agreement with the amendment to claim 1, which was presumably meant to be of similar scope. Specifically, as clearly seen in the drawings, the treatment heads are connected to the arms via connections 108, whereas the handle is connected to the arms via connections 110. It is unclear how the same connection could simultaneously connect the arm to both the handle and also to the treatment head (and indeed, as noted above, it seems very unlikely that Applicant meant to claim this). 

	Claims 15-18 and 20 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-10, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150375007 A1 to Takeuchi et al. (hereinafter “Takeuchi”) in view of US 2015/0209597 A1 to Haarlander et al. (hereinafter “Haarlander”) in view of US 2012/0140974 A1 to Danielson et al. (hereinafter “Danielson”).
	Regarding Claims 1, 3, 5-6, 14, 16 and 17, Takeuchi teaches:
	First and second heads (100A and 100B);
	First and second articulated arms (40A and 40B) pivotably connected at respective first ends to the first and second heads (see e.g. FIG. 6 and 7);
	A handle (30) coupled to second ends of both articulated arms at first and second ends of the handle via adjustable first and second pivotable connections (70A and 70B; see e.g. FIGS. 6 and 7).
	
	Takeuchi also teaches a light source (32) but fails to specifically teach that the heads 100A and 100B are “treatment” heads each comprising one or more light sources with different wavelengths, particularly three or more wavelengths, oriented to deliver light to a patient area adjacent the head.
	Another reference, Haarlander, teaches a similarly-structured earphone-style device in which each earphone can include multiple light sources of different wavelengths (see Paras. 28-31, 41 and 43) for providing various therapeutic benefits (see generally Paras. 6-17 and 43), specifically a variety of three or more wavelengths based on unique benefits for each (see generally Paras. 34-38). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Takeuchi to further include multiple light sources of multiple different wavelengths in each head 100A and 100B, as taught by Haarlander, because this would enhance Takeuchi’s device by allowing additional therapeutic benefits to be provided to the wearer/patient. One of ordinary skill in the art would further realize that the number of wavelengths could be increased, as desired, to increase the versatility of the device in providing additional therapeutic uses, particularly based on Haarlander’s teachings in Paras. 34-38, one skilled in the art would find it equally obvious to utilize sources emitting three different wavelengths (or more) compared to using only two or one.
	Takeuchi also fails to specifically teach that the adjustable first and second pivotable connections (70A and 70B) are “configured to maintain a lateral distance between the [treatment heads] in response to a position of the adjustable first connection and/or the adjustable second connection being set.” Another reference, Danielson, teaches a headset device with a similar overall shape to Takeuchi’s device in which arms 420 pivot toward or away from each other via pivotable connections 460 with the central device portion (see FIGS. 4A-B and Paras. 53-55). Danielson further teaches that a user can set the distance manually via resistance (see Paras. 54 (“a wearer can manually adjust the separation distance”) and 55(“a user can change an angle by which the pivot members 420 meet the headband 410 by simply rotating the pivot members 420 inward or outward”)) and the distance can be set/locked via a locking mechanism (see Para. 55 (“The joint assembly is capable of holding the pivot members 420 to any position within the bounds of acceptable rotational movement, for example by using a locking mechanism”)). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Takeuchi to include adjustable pivotable first and second connections which can have a lateral distance/width set and locked, as taught by Danielson, because doing so would advantageously give a user more control over the shape of the device to accommodate different head sizes in a comfortable manner (see e.g. Para. 54 of Danielson; this allows a change in the force experienced by the wearer).

	Regarding Claim 2, see e.g. FIGS. 6 and 7 of Takeuchi.

	Regarding Claims 7-8 and 18, see joints 80 in FIG. 6 described in Paras. 105-109 of Takeuchi.

	Regarding Claim 9, see the combination of joints 80 and hinges 70A/B discussed above and portrayed in e.g. FIG. 6 of Takeuchi.

	Regarding Claim 10, see handle 30 in e.g. FIGS. 6-7 of Takeuchi (a user could grip the handle in the manner claimed). 

	Regarding Claim 13, see e.g. battery/power supply 92 in Takeuchi. 

Claims 12, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Haarlander in view of Danielson as applied to claims 1 and 14 above, and further in view of US 2013/0103017 A1 to Weckwerth et al. (hereinafter “Weckwerth”).
	Regarding Claims 12, 15 and 19, Takeuchi in view of Haarlander and Danielson renders obvious claims 1 and 14 discussed above (in addition to various other dependent claims above, some of which contain the same limitations seen in claim 19). However, Takeuchi as modified by Haarlander above fails to teach a control unit and/or user interface for controlling various treatment modes including the control of on/off, intensity, duty cycle, and duration for each light source. 
	First, the Examiner notes that as a general concept, it was extremely well known in the therapeutic arts to provide a controller and/or user interface for customizing any possible parameter of light emission, for the clear and obvious benefit of allowing more customizability and therefore specific control over the therapy provided. Additionally, another reference, Weckwerth, teaches another light therapy device in which a control system may control all of the above mentioned parameters, and may control them based on inputs from a user interface control system (see Para. 175 of Weckwerth). Haarlander also briefly mentions that a user could control various light output parameters of each light source (see e.g. Paras.  Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Takeuchi in view of Haarlander and Danielson to further include a control unit and user interface for allowing a user to customize each possibly light output parameter, including on/off, intensity, duty cycle, and duration, as 

	Regarding Claim 20, see e.g. battery/power supply 92 in Takeuchi.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Haarlander and Danielson as applied to claim 1 above, and further in view of US 2007/0276359 A1 to Segal (hereinafter “Segal”).
	Regarding Claim 11, Takeuchi in view of Haarlander and Danielson teaches claim 1 as discussed above but fails to teach an audible alert when the light is being emitted. Another reference, Segal, teaches a similar light treatment device including an audible tone that emits while light is being emitted (see e.g. Para. 35 of Segal). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Takeuchi in view of Haarlander to include an audible alert while light is being emitted, as taught by Segal, so that the user/wearer can be properly notified that light is being emitted and can therefore avoid unintentional exposure to the light.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tucker ‘529 and Tucker ‘707: generally relevant, see abstract and figures;
Segel ‘416: see FIG. 9;
Weber ‘951: see Paras. 23, 24;
Sentis ‘728: see Paras. 51-54;
Nolan ‘572: see Paras. 12, 28, 52, 59, 61.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, November 23, 2021